Exhibit 10.45

 

WAIVER AND RELEASE

 

I.                                         RECITALS

 

A.                                   Andrew J. Russell (hereinafter referred to
as “Employee”) is employed by General Moly, Inc. (formerly, Idaho General
Mines, Inc.) (hereinafter referred to as “Employer.”)  Employee and Employer are
desirous of terminating their employment relationship effective August 1, 2008,
in an amicable manner under the terms of this Waiver and Release.

 

B.                                     This Waiver and Release sets forth below
the terms and conditions of an amicable settlement and a full accord and
satisfaction of all claims and controversies between Employee and Employer. 
Neither party admits to any wrongful conduct by entering this release, and each
party specifically denies such.

 

C.                                     This Waiver and Release is executed in
conjunction with the termination of Employee’s employment, but the scope of this
Waiver and Release is broader than that.  The parties intend to settle by this
Waiver and Release all matters between them relating to or arising out of events
occurring up to the date of this Waiver and Release, and any and all events
between them during the term of this agreement.

 

D.                                    The parties are mindful of the “Amended
and Restated Employment Agreement,” (“Employment Agreement”) between the
parties, with an effective date of January 30, 2007.  The terms of this Waiver
and Release will be effective and will take priority over the terms of the
Employment Agreement to the extent terms of the Employment Agreement are
inconsistent with the terms of this Waiver and Release.

 

II.                                     COVENANTS

 

A.                                   Employer agrees to pay Employee
$200,000.00, in accordance with the conditions specified in this Section II.A.:

 

--------------------------------------------------------------------------------


 

1.                                       Employee will be paid $100,000 upon the
date both parties have signed this Waiver and Release, and Employee has 
returned to Employer all property owned by Employer including by not limited to
all computers, cell phone, credit cards and keys.

 

2.                                       Employee will be paid $50,000 30 days
after the date in II.A.1. above, provided that Employee has complied with the
requirements in II.A.4. below.

 

3.                                       Employee will be paid $50,000 on
December 31, 2008, provided that Employee has complied with the requirements in
II.A.4., below.

 

4.                                       Employee agrees that he will make his
best efforts to assist in the orderly transition of projects or other matters
for which he was responsible at the time of his resignation.  Employee has
provided to Employer, a Transition Document indicating the projects or matters
for which he was responsible, their status, and any requirements remaining for
their satisfactory completion.  Employee will also identify any employees in the
Company with whom he is working and those individuals from outside the Company
who are participating in the project or matter.  The parties agree that the aim
of this section is to ensure the orderly continuation of the Company’s work. 
Employee agrees to cooperate with Company for any clarification requests
following submittal of the Transition Document .  After his resignation from the
Company is effective, Employee also agrees that he will provide the Company upon
its request information or other assistance within the areas of his
responsibilities while employed by the Company.  Specifically, Employee agrees
to perform services for Employer, with respect to a water rights hearing
currently scheduled for October, 2008 (“the Water Rights Hearing”).  Employee
agrees that he will cooperate fully with Employer’s representatives in all
aspects of the Water Rights Hearing.  Employee also agrees to use his best
efforts to prepare for and assist in the Employer’s preparation for the Water
Rights Hearing, and to provide truthful testimony on areas currently disclosed
by Employer and consistent with the Employer’s position in its disclosed
filings.  Employee further agrees to assist the Employer’s preparation for the
Valenti termination case and to participate as a witness for Employer in any
legal proceedings if requested without the need for a subpoena.  If the water
rights hearing and the Valenti termination case  extend beyond the time
anticipated, and require assistance by Employee exceeding two (2) weeks of total
time, the parties agree to work toward a mutually agreeable resolution for fair
compensation to

 

2

--------------------------------------------------------------------------------


 

employee.  Employee will be reimbursed for travel and other expenses directly
related to performing any services that are requested for or on behalf of
Employer after the termination of Employee, pursuant to the terms of this
agreement.

 

B.                                     Employee has a stock option grant to
purchase 30,000 shares of common stock in the Company at a price of $2.10 per
share.  These options are scheduled to vest on August 16, 2008.  Upon the
effective date of this agreement, these options will be fully vested.  Employee
will have one year from his date of termination to exercise these options,
pursuant to the terms of the 2006 Equity Incentive Plan.

 

C.                                     The payments described in II.A. above,
are in settlement of any claims, except any claim that Employee has for
reimbursement for business-related expenses, (which will be paid in accordance
with Employer’s normal corporate reimbursement policies), and as the entire
payment for all claims that might have been brought in any lawsuit or in any
state or federal judicial or administrative forum up to the date of the
execution of this Waiver and Release, including any claims for attorneys’ fees
and costs.  The Employer shall apply appropriate withholdings against these
amounts.

 

D.                                    In consideration of the payment by
Employer to Employee of the sum described in paragraph II.A., and II.C above,
and the stock options provided for in paragraph II.B., Employee, individually
and on behalf of his successors, heirs, and assigns, hereby forever releases,
remises, waives, acquits, and discharges Employer, together with any and all
parent corporations of Employer and their respective subsidiaries, successors,
predecessors, assigns, directors, officers, shareholders, supervisors,
employees, attorneys, agents, insurers, and representatives, from any and all
actions, causes of action, claims, demands, losses, damages, costs, attorneys’
fees, judgments, liens, indebtedness, and liabilities whatsoever, known or
unknown, suspected or unsuspected, past or present, arising from or relating or
attributable to Employee’s employment by Employer, the termination of said
employment, Employee’s subsequent search for other employment to the date of
this Waiver and Release, and without limiting the generality of the foregoing,
from any and all matters asserted, or which could have been asserted, in any
state or federal judicial or administrative forum, up to the date of this Waiver
and Release, specifically, but not by way of limitation, including claims under
the Fair

 

3

--------------------------------------------------------------------------------


 

Labor Standards Act, as amended, the National Labor Relations Act, as amended,
Title VII of the Civil Rights Act of 1964, as amended, the Post-Civil War
Reconstruction Acts, as amended, the Age Discrimination in Employment Act, as
amended, the Americans with Disabilities Act, the Rehabilitation Act of 1973, as
amended, the Civil Rights Act of 1991, the Family and Medical Leave Act, the
Employee Retirement Income Security Act of 1974, any state civil rights act, any
state statutory claim, including wage and hour claims, and any claim of wrongful
discharge, tort or contract arising out of the common law of any state. 
Employee agrees not to pursue any claims he may have for pain and suffering,
intentional infliction of emotional distress, or similar claims.  Nevertheless,
the parties agree that Employee is not releasing any claim he has for
reimbursement of business-related expenses, which will be paid in accordance
with Employer’s normal corporate reimbursement policies.  Likewise Employer on
its behalf, and on behalf of any and all parent corporations, and their
respective subsidiary corporations, hereby forever releases, remises, waives,
acquits, and discharges Employee and his successors, assigns, or agents from any
and all actions, causes of action, claims, demands, losses, damages, costs,
attorneys’ fees, judgments, liens, indebtedness, and liabilities whatsoever,
known or unknown, suspected or unsuspected, past or present, arising from or
relating or attributable to Employee’s employment by Employer, the termination
of said employment, Employee’s subsequent search for other employment to the
date of this Waiver and Release, and, without limiting the generality of the
foregoing, specifically from any and all matters asserted or which could have
been asserted in any lawsuit, up to the date of this Waiver and Release.

 

E.                                      Employee hereby covenants and warrants
that he has not assigned or transferred to any person any portion of any claims
which are released, remised, waived, acquitted, and discharged in paragraph
II.D. above.

 

F.                                      Employee agrees to waive reinstatement
to employment with Employer.

 

G.                                     Employer will not contest any application
Employee makes for unemployment compensation, but Employer will answer
truthfully any questions asked by any agency concerning Employee and makes no
guarantee concerning Employee’s eligibility for unemployment compensation.

 

4

--------------------------------------------------------------------------------


 

H.                                    Employee expressly agrees to keep the
substance of negotiations and conditions of the settlement, and the terms and
substance of this Waiver and Release, strictly confidential. With the exception
of immediate family, tax advisors, and attorneys, Employee further agrees that
he will not communicate (orally or in writing) or in any way disclose the
substance of negotiations and conditions of the settlement, and the terms or
substance of this Waiver and Release to any person, judicial or administrative
agency or body, business entity or association, or anyone else, for any reason
whatsoever, without the prior express written consent of Employer, unless
compelled to do so by law.  It is understood that Employer may make disclosure
of the terms of this Agreement as may be required by federal or state law or
applicable SEC or stock exchange requirements, and to those with a business need
to know and Employer shall be fully and solely responsible for the content of
the disclosure.  It is also expressly agreed that this confidentiality provision
is an essential provision of this Waiver and Release.

 

I.                                         Employee recognizes and restates his
agreement to the provisions contained in Section 6 of his Employment Agreement
concerning Restrictive Covenants dealing with Non-Solicitation and
Non-Competition.

 

J.                                        Employee acknowledges that
information, observations, and data obtained by Employee, during his employment
with Employer concerning the business or affairs of Employer, constitute
confidential information, are trade secrets, are the property of Employer, and
are essential and confidential components of Employer’s business.  Employee will
not at any time, either during or after employment with Employer, directly or
indirectly disclose to any person or use any of such information, observations
or data, except as authorized by the Employer’s CEO in writing.

 

K.                                    Immediately upon termination of Employee’s
employment with Employer, Employee will deliver to Employer all memoranda,
notes, plans, records, reports, and other documents and information provided to
Employee by Employer or created by Employee in connection with Employee’s
employment with Employer, and all copies of all such documents in any form,
tangible or electronic, that Employee may then possess or have under Employee’s
control, and will destroy all of such information in intangible form that is in
Employee’s possession or under Employee’s control.

 

5

--------------------------------------------------------------------------------


 

L.                                      Apart from the payment described in
paragraph II.A. above, which Employee will receive upon the effective date of
this Waiver and Release, each party will bear its own costs and attorneys’ fees.

 

M.                                 This Waiver and Release sets forth the
complete agreement between the parties.  No other covenants or representations
have been made or relied on by the parties, and no other consideration, other
than that set forth herein, is due between the parties.  Specifically, but
without limiting the scope of the foregoing, no payment of money between the
parties is due in any way, in any amount, or on account of any claim, including
attorneys’ fees, other than the sum described in paragraph II.A. above.

 

N.                                    Employee represents that he has read this
Waiver and Release and understands each of its terms.  Employee further
represents that no representations, promises, agreements, stipulations, or
statements have been made by Employer, or its parent corporation or their
respective subsidiaries, successors, predecessors, assigns, directors, officers,
employees, shareholders, supervisors, agents, attorneys, insurers, or
representatives to induce this settlement, beyond those contained herein. 
Employee further represents that he voluntarily signs this Waiver and Release as
his own free act.

 

O.                                    If any provision of this Waiver and
Release should be declared to be unenforceable by any administrative agency or
court of law, the remainder of the Waiver and Release shall remain in full force
and effect, and shall be binding upon the parties hereto as if the invalidated
provision were not part of this Waiver and Release.

 

P.                                      Colorado law shall govern the
interpretation of this Waiver and Release.

 

Q.                                    This agreement is entered into by mutual
agreement, and, therefore, Employee and Employer both agree to do their best to
preserve and maintain the good reputation of the other party.  Employee agrees
that he shall not publicly disparage or deprecate Employer, its officers or
employees.  It is expressly understood by both parties that it would be a
violation of this agreement to express orally, or in writing, or contribute to
the dissemination of communications that could defame or otherwise damage the
reputation, value, or assets of the other party.  Employee further agrees that
he will make no public statements concerning the facts

 

6

--------------------------------------------------------------------------------


 

and circumstances surrounding his employment with Employer, except that he
resigned his employment on terms that were mutually satisfactory to the parties.

 

R.                                     Any dispute concerning the interpretation
of this Waiver and Release, or the parties’ obligations under this Waiver and
Release, shall be resolved by final binding arbitration, under the then-existing
rules of the American Arbitration Association for Resolution of Employment
Disputes, in Denver, Colorado.  The arbitrator will be selected pursuant to the
mutual agreement of the parties, and, if the parties are unable to agree, the
arbitrator will be designated by the Chief Judge of the Denver District Court,
State of Colorado (the “Court”).  Any award rendered by the arbitrator shall be
enforced, if necessary, in the Court.  The arbitrator may award any relief
recognized by Colorado law, which could be awarded by a District Court of that,
including injunctive relief and attorneys’ fees.  The arbitrator shall award
reasonable attorneys’ fees and costs to the prevailing party.

 

S.                                      If a party is required to initiate an
action in court to enforce this Waiver and Release, or to assert this Waiver and
Release as a defense to an action initiated by the other party, the prevailing
party shall be entitled to its costs and attorneys’ fees from the other party,
to the extent such costs and fees are related to the enforcement of this Waiver
and Release or the assertion of it as a defense.

 

T.                                     Employer and Employee agree that for all
purposes, without limitation, including but not limited to Employee’s
entitlement to salary or any benefits of employment with Employer, Employee’s
final date of employment with Employer shall have been August 1, 2008.  Employer
and Employee recognize that this provision is an indispensable portion of this
Waiver and Release and that it is important consideration for Employer’s promise
and other consideration herein.

 

U.                                    Employee acknowledges that Employer has
not provided any advice or opinion to him regarding potential tax liability for
payments made hereunder.  Employee agrees to indemnify Employer and its insurers
against, and hold them harmless from, any and all claims asserted against,
imposed upon or paid, incurred or suffered by Employer or its insurers, or any
of them, as a result of, arising from, in connection with, or incident to
assertion by any taxing authority of tax liability for the payments made
hereunder.

 

7

--------------------------------------------------------------------------------


 

V.                                     This Waiver and Release is not intended
or written to be used, and it cannot be used, by any taxpayer for the purpose of
avoiding penalties that may be imposed on any taxpayer by the Internal Revenue
Service.

 

W.                                This Waiver and Release may be executed in
identical counterparts, which, when considered together, shall constitute the
entire agreement of the parties.

 

X.                                    Employer acknowledges and agrees that any
future employment and/or business relationship Employee may engage in with
Robert L. Russell are expressly allowed by this Agreement provided such
activities do not violate paragraph 6.2b of the Employment Agreement.

 

8

--------------------------------------------------------------------------------


 

IN WITNESS THEREOF,

 

 

 

 

 

 

 

 

 

 

/s/ Andrew Russell

 

 

 

 

 

ANDREW RUSSELL

 

 

STATE OF ARIZONA

)

 

 

 

 

)

 ss.

 

 

COUNTY OF Maricopa

)

 

 

 

 

The foregoing instrument was acknowledged before me this   01   day of August,
2008, by Andrew Russell.

 

Witness my hand and official seal.

 

My commission expires  10/11/2010.

 

[SEAL]

 

/s/ Mary Susan Kennedy

 

 

Notary Public

 

 

 

 

9

--------------------------------------------------------------------------------


 

 

 

GENERAL MOLY, INC.

 

 

 

 

 

 

 

 

By:

/s/ Bruce D. Hansen

 

 

 

 

 

     Its:

Chief Executive Officer

 

 

 

 

 

 

STATE OF ARIZONA

)

 

 

 

 

)

 ss.

 

 

COUNTY OF Jefferson

)

 

 

 

 

The foregoing instrument was acknowledged before me this   4   day of August,
2008, by Margaret R. Bausano, as Executive Asst. for General Moly, Inc..

 

Witness my hand and official seal.

 

My commission expires  February 8, 2010.

 

 

[SEAL]

 

/s/ Margaret R. Bausano

 

 

Notary Public

 

10

--------------------------------------------------------------------------------